Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 16 September 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       Versailles. 16th. September 1778
      
      I have received the letter which you did me the honor to write to me on the subject of the French Ship Isabella which the American Privateer General Mifflin recaptured from a Guernsey privateer.
      In the general Thesis, you may see the Dispositions of the Ordinance of the Marine of 1681 which adjudges to Captains captors of recaptured vessels when they have been during 24 Hours in the Enemies hands, a Third, for the charges of rescue, when they are retaken before the 24 Hours. The American privateers shall enjoy in France, without difficulty the benefit of this Law, if it has been adopted by the U States in such a manner as that the French privateers may be assured of experiencing the same treatment with respect to the recaptures they may conduct into the ports of No. America.
      The English Laws on the contrary grant a privateer only one Eighth of the value of the vessels retaken within the first 24 Hours, a Fifth within the second day, a Third within the 3d. and 4th. and afterwards one half, which leaves at least in every case, the other half to the losing proprietors. It is possible that the U States, as these Laws are less advantageous to the privateers, and more favorable to the Original proprietors of recaptured vessels, would give the preference to those of France.
      In these circumstances the Rules of reciprocity observed between the two powers require that arrangements be taken to adopt the Law of one of the two nations which shall be observed by the respective privateers and in the meantime I am persuaded that you will think with me that the American privateer General Mifflin ought not to exact in France, other advantages than what in a similar case a French Privateer would meet with in North America.
      This discussion moreover should not take place perhaps in the particular affair in question. I am just informed that the French proprietor claims his vessel as retaken from Pirates, offering to pay a third of its value to the American privateer which delivered it. This is Agreable to the 10th Article under the title of prizes of the Ordinance of 1681 which appears justly applicable to this particular case. If it should be found that the Guernsey privateer falls under the description of those pirates whose depredations have obliged His Majesty to order general reprisals, and that she has not been furnished with new Letters of Marque, which the Court of London did not grant before the month of August to cruize against French vessels as appears from the declaration of the Captain of the Isabella. This question will be necessarily submitted to the decision of the Tribunals; and I cannot do otherwise than see that the most prompt Justice be rendered to the American privateer. I request at any rate that you will be pleased to give me your opinion on the principle question, taking for granted the different Laws of the two nations with respect to Reprisals or rescues.
      I have the honor &c.
     